
	
		II
		111th CONGRESS
		1st Session
		S. 1489
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2009
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to create parity among
		  small business contracting programs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Contracting
			 Programs Parity Act of 2009.
		2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively; and
			(2)the terms
			 HUBZone small business concern, small business concern
			 , small business concern owned and controlled by service-disabled
			 veterans, and small business concern owned and controlled by
			 women have the same meanings as in section 3 of the Small Business Act
			 (15 U.S.C. 632).
			3.Contracting
			 improvements
			(a)Contracting
			 opportunitiesSection 31(b)(2)(B) of the Small Business Act (15
			 U.S.C. 657a(b)(2)(B)) is amended by striking shall and inserting
			 may.
			(b)Contracting
			 goalsSection 15(g)(1) of the Small Business Act (15 U.S.C.
			 644(g)(1)) is amended in the fourth sentence by inserting and
			 subcontract after not less than 3 percent of the total value of
			 all prime contract.
			(c)Mentor-protege
			 programsThe Administrator may establish mentor-protege programs
			 for small business concerns owned and controlled by service-disabled veterans,
			 small business concerns owned and controlled by women, and HUBZone small
			 business concerns modeled on the mentor-protege program of the Administration
			 for small business concerns participating in programs under section 8(a) of the
			 Small Business Act (15 U.S.C. 637(a)).
			
